Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 1 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 2 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 3 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 4 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 5 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 6 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 7 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 8 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 9 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 10 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 11 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 12 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 13 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 14 of 16
Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 15 of 16
       Case 6:20-cv-00032-CCL Document 27 Filed 11/25/20 Page 16 of 16



having failed to meet his burden of establishing personal jurisdiction,

      IT IS HEREBY ORDERED that the motion of Defendants Underwriting

Service and United Specialty to dismiss for lack of personal jurisdiction (Doc. 16)

is GRANTED. Plaintiffs complaint is dismissed without prejudice as to

Defendants Underwriting Service and United Specialty and he is free to file his

case in the appropriate jurisdiction.
                       /�
      Dated this �day of November, 2020.




                                   Page 16 of 16
